Citation Nr: 0705661	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status 
postoperative total right knee arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating 
greater than 30 percent for a total right knee arthroplasty.

In May 2006, the veteran requested a Board hearing.  However, 
the veteran failed to appear for his scheduled hearing in 
September 2006.  Therefore, his hearing request is considered 
withdrawn. 


FINDING OF FACT

The veteran's status post operative total right knee 
arthroplasty is manifested by moderate pain and weakness, 
noncompensable range of motion, and no instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status postoperative total right knee arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran injured his right knee while on active duty.  
After service, a September 1979 rating decision granted 
service connection and assigned a 10 percent evaluation for a 
right knee disability involving degenerative changes.  

In November 1999, the veteran underwent a total right knee 
replacement.  Thereafter, the RO issued a January 2003 rating 
decision in which it assigned a 30 percent evaluation for the 
veteran's status postoperative total right knee arthroplasty.  
The authority for this decision comes from DC 5055, which 
provides a minimum rating of 30 percent following a knee 
replacement.  38 C.F.R. § 4.71a.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 30 
percent for status postoperative right knee arthroplasty.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under DC 5055, a 100 percent evaluation is assigned for one 
year following the implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for one month following hospital discharge 
pursuant to 38 C.F.R. §§ 4.30, 4.71a, DC 5055.  Since the 
veteran's total right knee arthroplasty was in 1999, more 
than one year prior to his claim for increase, a 100 percent 
evaluation is not available under DC 5055.

Following the one-year period, DC 5055 provides a 60 percent 
evaluation if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  The 
minimum evaluation is 30 percent.  Id.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).

DC 5261 pertains to limitation of extension of the knee.  
This code provides that extension limited to 45 degrees 
warrants a 50 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, DC 5261.

DC 5262 pertains to impairment of the tibia and fibula.  This 
code provides a maximum 40 percent evaluation for nonunion of 
the tibia and fibula with loose motion which requires a 
brace.  See 38 C.F.R. § 4.71a, DC 5262 

First, there is no medical evidence that the veteran's 
residuals include severe painful motion or weakness, as 
required for a 60 percent evaluation under DC 5055.  Three VA 
examination reports dated in December 2002, January 2005, and 
May 2005 illustrate this point.  These examination reports 
show that the veteran's right knee is manifested by some pain 
and weakness.  However, it is important for the veteran to 
understand that neither painful motion nor weakness of the 
right knee has been characterized as "severe".  In this 
regard, the December 2002 examination report notes that there 
is no real weakness, no fatigue, and no incoordination of the 
right knee.  The examiner indicated that the veteran's only 
functional impairment involved climbing, squatting, and 
prolonged standing or walking for more than two hours.  The 
January 2005 examination report also notes that pain was 
present only at extremes of motion, which was from -5 degrees 
of extension to 110 of flexion, and that lack of endurance 
was present with repetitive use.  In an addendum report dated 
in May 2005, the examiner explained that range of motion of 
the right knee was limited by both pain and weakness.  
However, he added that these symptoms only caused limitation 
of motion by 15 degrees of full flexion.  Such findings 
provide evidence against this claim. 

In light of these findings, there is simply no evidence that 
the veteran's right knee is manifested by severe painful 
motion and weakness.  The Board also places significant 
probative value on the fact that examiners observed the 
veteran to ambulate with sufficient stability and without the 
use of any crutches, braces or corrective shoes, thereby 
precluding a finding of severe weakness.  In short, these 
examination reports do not support a finding that the 
veteran's right knee disability is manifested by severe 
painful motion or weakness, and thus provide highly probative 
evidence against the veteran's claim.  38 C.F.R. § 4.71a, DC 
5055.

Second, there is no evidence that the veteran's right knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under DC 5256.  Range-of-motion testing of the right 
leg in December 2002 and January 2005 revealed extension of -
5 degrees and flexion between 95 and 110 degrees.  Thus, 
since the veteran's right knee is not anklyosed, DC 5256 does 
not apply in this case.  

Third, since the veteran's right knee demonstrates extension 
to -5 degrees, a disability evaluation in excess of 30 
percent is not available under DC 5261.  Indeed, the Board 
points out that extension of the leg limited to -5 degrees 
does not meet the criteria for a compensable evaluation under 
DC 5261.  

Lastly, there is absolutely no evidence that the veteran's 
right knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires a brace, as required for a 
40 percent evaluation under DC 5262.  As noted, the veteran 
does not wear a brace on his right knee.  In addition, X-rays 
revealed that the total knee replacement was in good position 
and that the veteran had total right knee prosthesis without 
complication.  Hence, these findings do not reflect nonunion 
of the tibia and fibula with loose motion.  In short, the 
veteran's right knee disability does not meet the criteria 
for a 40 percent evaluation under DC 5262.  

The Board also finds that an evaluation in excess of 30 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The evidence shows 
only slight limitation of motion of the right knee, with no 
evidence of any significant incoordination, weakness, or 
fatigability.  The May 2005 VA examination report also 
includes a medical opinion that pain was only present at 
extremes of motion, thereby indicating that most of the 
veteran's range of motion was pain free.  The examiner also 
reported only a 15 degree loss of flexion with repetitive 
use.  Therefore, the provisions of 38 C.F.R.  §§ 4.40 and 
4.45 have been considered, but do not provide a basis for an 
increased evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's status postoperative right knee arthroplasty.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102.  Hence, the appeal must be denied.

In exceptional cases where scheduler evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  Id.

In this case, the evidence does not show that the veteran's 
right knee disability has caused marked interference with 
employment.  The record shows that the veteran continues to 
work as a school teacher.  Although his right knee disability 
may interfere with his ability to work, such impairment is 
already contemplated by the applicable scheduler criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in December 2003 
and April 2005 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, the veteran has been afforded two VA compensation 
examinations to determine the severity of his right knee 
disability, both of which appear adequate for rating 
purposes.  In addition, the veteran failed to appear for his 
scheduled Board hearing in September 2006 to provide 
additional evidence concerning his right knee disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

An evaluation in excess of 30 percent for status 
postoperative right knee arthroplasty is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


